said he was not to be understood as giving an opinion as to the preference of calls; upon that point he could give his opinion to the jury.
The depositions being read, showed that Tatum's claim of 5000 acres on West Harpeth River was notoriously known previous to Reid's entry.
The testimony on the part of the plaintiff having been closed, the defendant's counsel stated that they wished to bring to the notice of the Court a defect in the plaintiff's action, which they conceived fatal, and, if correct in this position, it might save time.
The grant of the plaintiff appears to have been amended in 1806, by inserting a date, and the counter signature of the secretary, neither of which appeared in the grant before this amendment. There was in fact no grant until this amendment was made. And this ejectment having been commenced in the year 1805, before there was any grant obtained, cannot be maintained.